United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                            F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                           December 7, 2005
                                  FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk


                                           No. 05-30028
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
                                                          Appellee,

                                                 versus

STEVEN JOSEPH GUIDRY,

                                                                                     Defendant-
                                                          Appellant.

                        ----------------------------------------------------------
                           Appeal from the United States District Court
                                for the Western District of Louisiana
                                     USDC No. 6:04-CR-60049
                         ---------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Steven Joseph Guidry was convicted following a guilty plea to one count of possessing stolen

firearms, in violation of 18 U.S.C. § 922(j). He argues that the district court erred by imposing a

sentence under a mandatory federal sentencing guideline scheme, which was held to be

unconstitutional in United States v. Booker, 125 S. Ct. 738 (2005). The Government concedes that



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the issue was preserved in the district court, that the district court committed error, and that it cannot

prove that the error was harmless. In light of the foregoing, we VACATE the district court’s

sentence and REMAND for resentencing in accordance with Booker.




                                                  -2-